Citation Nr: 0336771	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  02-06 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to an effective date earlier than April 27, 2001, 
for grant of a 30 percent rating for irritable bowel 
syndrome.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from August 1992 to 
August 1996.

This appeal arises from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, that assigned an increased (30 
percent) evaluation for irritable bowel syndrome effective 
from April 27, 2001.  The veteran has appealed to the Board 
of Veterans' Appeals (Board) for an earlier effective date 
for grant of the increased rating. 

The veteran requested a hearing but later withdrew that 
request in favor of a conference with a decision review 
officer.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Review of the claims file reflects that there might be 
additional relevant VA clinical records that are not 
currently of record, although the RO has obtained some VA 
outpatient treatment reports.  In a July 2002 letter, the 
veteran's VA physician stated, "Electronic medical records 
are available from 1997 onward with consent from the patient.  
Do not hesitate to call or write for clarification of the 
history."  During the remand period, the RO should attempt 
to obtain these records, as it is not clear whether this 
source of medical evidence has been exhausted.  

To comply with VA's duty to inform the veteran of what 
evidence is necessary in order for her to succeed in her 
claim for an earlier effective date, she should be informed 
that she should submit medical evidence that shows an 
increase in the severity of irritable bowel syndrome within 
the one-year period preceding April 27, 2001.  She should be 
informed that VA will attempt to obtain all relevant VA 
treatment records.  

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO should request that the 
veteran furnish information as to any 
additional relevant medical treatment 
received prior to April 27, 2001.  She 
should be informed that medical evidence 
that shows an increase in the severity of 
irritable bowel syndrome during the one-
year period prior to April 27, 2001, 
would be most helpful.  The RO should 
then take all necessary steps to obtain 
copies of those records and advise the 
veteran if the records are not obtained.  

2.  The RO should obtain and associate 
with the claims folder a copy of all 
treatment records alluded to in the July 
2002 letter from the veteran's VA 
physician and inform the veteran that an 
attempt will be made to obtain such 
records.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should determine whether 
further adjudication for an earlier 
effective date is necessary.  If the 
benefits sought remain denied, the 
veteran and her representative should be 
furnished a supplemental statement of the 
case and given an opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

